Storrs, C. J.
Assuming, as we must, that the state had proved that the two complaints before the justice against the defendants were made at the same time, and prosecuted together, the first of them being for an ordinary, and the other for an aggravated assault,—that the trial of the second was had at the same place and immediately after the trial of the first,—that the defendants were present at the'trial of both,—and that, on their confession, they were convicted on the first,—it is clear, that the evidence offered by the state to prove that the defendants permitted the counsel, whom they had retained to defend them in relation to all the difficulties growing out of the transaciion on which those complaints were founded, to appear and prosecute, on behalf of the state, the last of those complaints, would show conduct on their part from which the jury would have a right to infer that both complaints were issued for one connected purpose, and *207by the procurement and at the solicitation of the defendants. It was therefore properly received by the court below for that purpose.
The defendants, on the trial, in support of their plea of a former conviction of the same offense for which they were then on trial, introduced in evidence a record of a previous conviction for an offense of the same description, before a justice of the peace having jurisdiction of that offense, on the complaint of a grand-juror having authority to make presentment thereof, and the proceeding in which case appeared in all respects to be regular, together with proof identifying the defendants and the transaction in that and the present case. The court below charged the jury, that if, as claimed to have been proved by the attorney for the state, the authorities, who were concerned in the trial of the prosecution before the justice, got up that prosecution under the belief that a bench warrant had been issued by the superior court for the arrest and trial of the defendants for the same offense, and for the purpose of screening them from merited punishment and from the consequences of a trial on such bench warrant, the proceedings before the justice were a fraud upon public justice, and consequently null and void, and no bar to the present prosecution. Without examining the question, which has not been made before us, whether the facts on which this charge • was predicated would maintain the issue on the special plea in bar, we think that the principle laid down in this instruction was erroneous. The record introduced by the defendants, with the requisite proof of identification, would clearly be conclusive evidence, under that plea, of their having been before convicted of the offense with which they were charged in the information then on trial, and therefore would constitute a defence to that information, on the well established and familiar principle that no person shall be twice put in jeopardy for the same offense, but for the fact that the proceedings on which the first conviction was founded were commenced and carried on with the improper motive and object, on the part of the prosecuting authorities, which were imputed to them by the state and *208supposed in the charge of the court. We are clearly of opinion that the general rule, as to the effect of judgments, that, when regularly rendered by a court of competent jurisdiction, they are conclusive between the parties to it, and can not be collaterally impeached, was fully applicable to the first conviction, and that its effect was not destroyed or impaired by the misconduct of the prosecuting officers by whose instrumentality it was procured. Those officers, in conducting that prosecution, were the agents of the state, and acted by its authority, and within the scope of the powers which the law conferred on them. If they prostituted their power in the manner claimed by the state, they may perhaps be liable criminally; but, however it might be at the common law, if the conviction in question had been procured by the fraud and collusion of the defendants, on which point there are respectable authorities to show that it would be void, (Commonwealth v. Jackson, 2 Virg. Cas., 501; Hamilton v. Williams, 1 Tyler, 15; State v. Little, 1 N. Hamp., 257; Commonwealth v. Alderman, 4 Mass., 477;) the charge of the court proceeded in this case on the ground that there was no connection, combination, or privity, between the public authorities and the defendants, or any fraud on the part of the latter; and it was not competent for the state to disavow the acts of its authorized agents, or to question the validity or effect of a judgment procured by their means, in its own favor, as it respected the defendants, who were affected by it, but between whom and such public officers there was no complicity. Such an inquiry is precluded by that absolute verity which the law, from motives of high public policy, conclusively attaches to the adjudications of all courts acting regularly within their jurisdiction, as well as by the maxim, nemo bis vexari pro eadem causá. It appears to be well settled that even a party, against whom a judgment has been obtained by fraud, can not, as between him and the other party, collaterally impeach it on that ground; and in Bostwick v. Lewis, 2 Day, 447, and Smith v. Lewis, 3 Johns., 157, it was held that no action for such fraud , will lie in favor of the former against the latter; a fortiori a person who has *209obtained a judgment in his own favor against another by the fraud or misconduct of himself, or his agent, which in law is imputed to himself so far as its effect upon others is concerned, can not impeach it as against the latter on that ground. A new trial is therefore advised.
In this opinion the other judges concurred.
New trial advised.